ctrNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regrds to Claim 1, the feature “wherein the aged circuit is a refurbished circuit” is indefinite as it is unclear what are patentable boundaries of this limitation.
In the specification, “a refurbished circuit” is defined as one of the examples of an aged circuit (see, for example [0002, 0005, 0029], which fits the Examiner’s understanding of this feature (see below).
However, the Applicant Arguments/Remarks suggest that the Applicants treat this feature as “determining that the aged circuit is a refurbished circuit”. No explanation exists in the Specification regarding the meaning of such “determining”: whether the aged circuit is a refurbished circuit.
For the purpose of a compact prosecution, the Examiner treated this limitation as a “a refurbished circuit” being one of the examples of broadly defined an aged circuit.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A system, comprising: 
a memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
an identification component, operatively coupled to the processor and to one or more test circuits, that: 
generates a current-voltage characteristic curve characterizing an operation of the one or more test circuits; and 
identifies whether at least one of the one or more test circuits is an aged circuit by analyzing a current-voltage characteristic curve for a distortion in a sub- threshold quiescent current signature of the aged circuit, 
wherein the aged circuit is a refurbished circuit.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (machine/process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
The step of “identifies whether at least one of the one or more test circuits is an aged circuit by analyzing a current-voltage characteristic curve for a distortion in a sub- threshold quiescent current signature of the aged circuit” is treated as belonging to a mental process grouping. This mental step represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. In the context of this claim, it encompasses the user manually analyzing already obtained (generated) current-voltage characteristic curve for a distortion.
Similar limitations comprise the abstract idea of Claim 12.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: an identification component, operatively coupled to the processor and to one or more test circuits; a step of generating a current-voltage characteristic curve characterizing an operation of the one or more test circuits; and the aged circuit that is a refurbished circuit;
In Claim 12: a step of generating, a system operatively coupled to a processor and to one or more test circuits, a current-voltage characteristic curve characterizing an operation of the one or more test circuits; and an aged circuit.
The additional elements in the claims such as a processor, a memory, an identification component, operatively coupled to the processor and to one or more test circuits (Claims 1) or a processor and one or more test circuits, a system operatively coupled to the processor and to the one or more test circuits (Claim 12), and a step of generating (by a system operatively coupled to a processor and to one or more test circuits, Claim 12) a current-voltage characteristic curve characterizing an operation of the one or more test circuits (Claims 1 and 12) are examples of generic computer/electronic equipment (components) that are generally recited and, therefore, are not qualified as particular machines.  These (implied) hardware limitations that generically recite obtaining a current-voltage characteristic curve for a distortion analysis are generically recited and represent insignificant represent extra-solution activity to the judicial exception.  According to the October update on 2019 PEG such step is “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.
The aged circuits that are refurbished or reused have just a tangential relation to the invention (MPEP 2106.05(g)) and, therefore, represent insignificant extra-solution activity.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record.  For example, Cher, Grayson, and Rogers (see below) disclose generating, by a system operatively coupled to a processor and to one or more test circuits, a current-voltage characteristic curve characterizing an operation of the one or more test circuits. “Report” discloses aging detection that includes pattern/spectrum analysis of IV characteristics that implies obtaining (measuring) the latter. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-5, 11, 13, and 14 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mental process steps) and, therefore, these claims are not eligible either without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1 (12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen-Yong Cher et al. (US 2018/0292879), hereinafter ‘Cher’ in view of Masayuki Otawara (JP H07231409), hereinafter ‘Otawara’. 

With regards to Claim 1, Cher discloses 
A system, comprising: 
a memory that stores computer executable components; 
a processor ([0033]), operably coupled to the memory, and that executes the computer executable components stored in the memory (Fig. 4A; [0018, 0019]), 
wherein the computer executable components comprise:
an identification component (controller [0029]) that generates a current-voltage characteristic curve characterizing an operation of the one or more test circuits; and identifies whether at least one of the one or more test circuits is an aged circuit by analyzing a current-voltage characteristic for a distortion (Then the controller compares the measured value of quiescent current to the previous value that corresponds to the circuit's current operating voltage. If the measured value is less than the previous value, this indicates that the circuit has aged sufficiently that the voltage needs to be raised by a pre-determined amount in order to maintain its specified performance and extend its lifetime [0029]; 1) take periodical measurement of the quiescent current and possibly translate to corresponding threshold voltage shift value or proxy for aging; 2) compare the measurement to a pre-determined value, and if the measured value is greater, the controller predicts that the threshold voltage is actually higher than expected [0026]; The current comparator 820 compares quiescent current 810 and a reference current 815, and produces an output 821. The controller 410 enables the current comparator 820 using the enable signal 825, e.g., to cause periodic comparison [0051]) in a sub-threshold quiescent current signature of the aged circuit (compare the measurement to a pre-determined value, and if the measured value is greater, the controller predicts that the threshold voltage is actually higher than expected [0026]: FIG. 3A is a graph illustrating standby current (in mA) versus stress voltage (in V). In this disclosure, standby current may be called quiescent current (and vice versa). As can be seen, quiescent current decreases as degradation, e.g., due to BTI and HCl, increases threshold voltage. When current starts to get noisy or rise, this indicates onset of oxide breakdown (TDDB). TDDB refers to the eventual breakdown (leakage followed by catastrophic leakage) of the gate dielectric of the FETs. It is noted that if there is a six (6) percent (%) frequency degradation of the ring oscillator, there is approximately a 50% leakage reduction in standby current [0027]; Quiescent current can be measured when the circuit is in non-switching mode or non-operating mode, and with its clock signals disabled [0029]).
Cher discloses identifying a leakage of a circuit by analyzing a current-voltage characteristic curve for a distortion (As can be seen, quiescent current decreases as degradation, e.g., due to BTI and HCl, increases threshold voltage [0027]).
Cher also discloses an identification component, operatively coupled to the processor and to one or more test circuits (Controller 410, Product circuit 435, Figs.4A-4B).
However, Cher does not specifically disclose identifying an aged circuit by analyzing a current-voltage characteristic curve for a distortion, wherein the aged circuit is a refurbished circuit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher to identify an aged circuit by analyzing a current-voltage characteristic curve for a distortion in a sub-threshold quiescent current signature of the aged circuit as a quick analysis method to visually detect circuit aging and similar to analyzing a distortion due to leakage as discussed above. 
Otawara discloses refurbishing an aged circuit (the readjustment of a circuit required when the device is aged or repaired [0015]), i.e. previously utilized and/or refurbished, emphasis added.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Otawara to identify an aged circuit that may be a refurbished circuit according to the instant application’s definition (“As used herein, the term “aged circuit” can refer to a circuit that has been aged, previously utilized, and/or refurbished [0029]) that lists a refurbished circuit as one of the examples of an aged circuit as discussed in Otawara.


Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cher in view of Otawara, in view of J. H. Grayson (US 3325723), hereinafter ‘Grayson’.

With regards to Claim 2, Cher in view of Otawara discloses the claimed invention as discussed in Claim 1.
Cher also discloses that the identification component comprises: an analysis component (controller), operatively coupled to the processor as discussed above.
However, Cher does not specifically disclose that analyzing a region of the current-voltage characteristic curve that comprises a transition knee between two different slopes of the current-voltage characteristic curve.
Grayson discloses analyzing a region of the current-voltage characteristic curve that comprises a transition knee between two different slopes of the current-voltage characteristic curve (a definite change is seen in slope from short circuit conditions to the "knee" of each curve. For each curve, the slope of this section approached the horizontal as the value of the shunt resistance increased. Beyond the "knees" of the curves, however, the slopes are substantially the same, but the curves tend to be shifted to the left due to increased leakage, Col.4, Lines 21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Otawara and in view of Grayson to analyze a region of the current-voltage characteristic curve that comprises a transition knee between two different slopes of the current-voltage characteristic curve as a region that would indicate a fault (leakage) condition as known in the art (the voltage-current characteristic of major interest is the "knee" of the curve since this is where maximum power occurs. The voltage range over which the "knee" breaks is a function of the diode characteristic whereby the greater the forward resistance of the diode, the broader the break range, Grayson, Col.3, Lines 40-44).

With regrds to Claim 3, Cher in view of Otawara and in view of Grayson discloses the claimed invention as discussed in Claim 2.
Cher also discloses comparing the region of the current-voltage characteristic curve with a reference current-voltage characteristic (The current comparator 820 compares quiescent current 810 and a reference current 815, and produces an output 821 [0051]) and using a current-voltage characteristic curve that would indicate a distortion as discussed in Claim 1.
However, Cher does not specifically disclose comparing the region of the current-voltage characteristic curve with a reference current-voltage characteristic curve to determine whether the sub-threshold quiescent current signature comprises the distortion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Otawara and in view of Grayson to compare the region of the current-voltage characteristic curve with a reference current-voltage characteristic curve to determine whether the sub-threshold quiescent current signature comprises the distortion for visual indication based on the slope knee and similar to analysis of the knee as known in the art (The portion of the voltage-current characteristic of major interest is the "knee" of the curve since this is where maximum power occurs. The voltage range over which the "knee" breaks is a function of the diode characteristic, Grayson, Col.3, Lines 40-43).

With regards to Claim 13, Cher in view of Otawara and in view of Grayson discloses the claimed limitations as discussed in Claims 12 and 2.
Cher additionally discloses that analyzing is directed to a region of the current-voltage characteristic curve corresponding to the sub-threshold quiescent current signature of the aged circuit (Fig.3A).

With regards to Claim 14, Cher in view of Otawara and in view of Grayson discloses the claimed limitations as discussed in Claims 12 and 3.

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cher in view of Otawara and in view of Grayson, and further in view of Eugene Rogers et al. (US 4698740), hereinafter ‘Rogers’.

With regards to Claim 4, Cher in view of Otawara and in view of Grayson discloses the claimed invention as discussed in Claim 3.
However, Cher does not specifically disclose that the reference current-voltage characteristic curve comprises a reference transition knee between two different reference slopes of the reference current-voltage characteristic curve.
Rogers discloses the reference current-voltage characteristic curve comprises a reference transition knee between two different reference slopes of the reference current-voltage characteristic curve (the characteristic voltage-magnetizing current curve typical of "hard" saturation and which has a fairly steep initial slope, Col.4, Lines 51-63: Fig.2C, Curves A and B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Otawara and in view of Grayson, and further in view of Rogers that a the reference current-voltage characteristic curve would comprise a reference transition knee between two different reference slopes of the reference current-voltage characteristic curve to be able to obtain a typical shape of a knee corresponding to the reference curves for further analysis (The current limiting effect of the transformer 50 is a result of the leakage flux and core saturation characteristics. The lamination material for the core 54 is selected to produce a "soft" voltage-magnetizing current saturation curve. By this it is meant that the characteristic voltage-magnetizing current curve typical of "hard" saturation and which has a fairly steep initial slope and a sharp knee is replaced by a curve having a less steep initial slope and a more rounded knee, Rogers, Col.4, Lines 51-63).

With regrds to Claim 5, Cher in view of Otawara and in view of Grayson discloses the claimed invention as discussed in Claim 3.
Cher also discloses the distortion is characterized by a variation in the current-voltage characteristic curve (Fig.3A) as well as comparing the region of the current-voltage characteristic curve with a reference current-voltage characteristic as discussed in Claim 3.
However, Cher does not specifically disclose that the distortion is characterized by a variation between the current-voltage characteristic curve and the reference current-voltage characteristic curve.
Rogers discloses a variation between the current-voltage characteristic curve and the reference current-voltage characteristic curve (Fig.2C; Col.4, Lines 51-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Otawara and in view of Grayson and further in view of Rogers to treat a variation between the current-voltage characteristic curve and the reference current-voltage characteristic curve as a visual indicator of the differences indicating a distortion (leakage).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cher in view of Otawara and in view of Grayson and further in view of David G. Brochu et al. (US 20160372389), hereinafter ‘Brochu’.
Cher in view of Otawara and in view of Grayson discloses the claimed invention as discussed in Claim 1.
Cher also discloses an induced voltage stress that causes a corresponding distortion (degradation) of a circuit (leakage (Fig.3A, [0024, 0027]).
However, Cher does not specifically disclose that the stress is selected from a group consisting of a ramp voltage stress and a constant voltage stress.
Broch discloses that the stress is selected from a group consisting of a ramp voltage stress and a constant voltage stress (The testing system 50 may also be configured to measure a stress current passing through the testing probe 52 under the application of the voltage. The type of electrical stress test may comprise a constant voltage test, a constant current test, a ramp voltage test, a ramp current test, etc. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Otawara and in view of Grayson, and further in view of Brochu that the distortion is caused by a stress induced on the aged circuit, and wherein the stress is selected from a group consisting of a ramp voltage stress and a constant voltage stress as known in the art of testing reliability of dielectric material (Brochu, Abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cher in view of Otawara, in further view of “Evaluating the Effects of Aging on Electronic Instrument and Control Boards and Components in Nuclear Plants”, Final Report, May 2005, U.S. Department of Energy, Washington, DC, 110 pages, hereinafter ‘Report’, 
https://www.osti.gov/servlets/purl/841248&ved=2ahUKEwiKnLbh0P7zAhXanGoFHShhAZ8QFnoECAQQAQ&usg=AOvVaw3EfJETzpQTkXl0veLG-RLk.

Cher in view of Otawara as modified discloses the claimed limitations as discussed in Claim 1, wherein using a “refurbished circuit” (Claim 1) that was inherently “used” corresponds to a “reused circuit” (Claim 12).
However, Cher does not specifically disclose wherein the analyzing comprises determining a voltage position corresponding to a transition knee or peak in the current-voltage characteristic curve and comparing the voltage position against a reference voltage position corresponding to a reference transition knee or peak in the reference current-voltage characteristic curve.
Report discloses that analyzing aging comprises comparing the voltage position against a reference voltage position corresponding to a reference peak in the reference current-voltage characteristic curve (Aging induced changes in capacitors and transformers on the board will shift frequency peaks and valleys in the frequency spectrum…, p.4-19; In this method models of the physical parameters of the device being tested are compared with the peaks in the frequency profile to identify causes of the peaks, causes of the changes of the peaks, p. 4-19-4-20; Table 4-5, Method 6, Monitoring for detection of aging at circuit level, Pattern recognition testing, Predicts failure based on comparison with a spectral standard for the specific circuit or card, p.5-10; …. From a monitoring view point, redundant circuit boards can be compared to identify differences in the associated circuit board measures of voltage and current as a measure of aging, p.5-8).
Report also discloses periodic inspection with regards aging detection (p.4-1) that includes refurbished boards (p.4-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Otawara, and further in view of Report, in order to compare the voltage position against a reference voltage position corresponding to a reference peak in the reference current-voltage characteristic curve, to determine a voltage position corresponding to a peak in the current-voltage characteristic curve and as an inherent and necessary step for the comparison and thus use these steps as a quick and reliable way to detect aging known in the art. 



Response to Arguments

35 USC § 101
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 

The Applicant argues using Example 39 (p.6-7): Likewise, the subject claims recite elements comprising generating a current-voltage characteristic curve characterizing an operation of one or more test circuits, which requires a processor and computer memory, that cannot be practically applied or performed as a mental process in the human mind …
The Examiner submits that the above step was treated as additional element in the rejections and should not be analyzed whether it could be performed by a human, similar to Example 39 as argued.  Nevertheless, the Examiner never suggested that a human can perform this step.

35 USC § 103

With regards to Claim 1 and the feature “refurbished”, Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
The Applicant argues (p.7): …while Otawara may disclose refurbishing an aged circuit by disclosing adjustment of an aged circuit, refurbishing an aged circuit is distinct from determining that an aged circuit is a refurbished circuit …
The Examiner respectfully disagrees. 
Firstly, the Examiner submits that this limitation is not recited in the claim and the specification is silent with regards to this feature of “determining that an aged circuit is a refurbished circuit”. Otawara discloses refurbishing an aged circuit, and it would be obvious to consider the refurbished circuit (representing an aged circuit) aging, as discussed in the rejection.
Secondly, the specification treats “a refurbished circuit’ as one of the three examples of an aged circuit (see above rejection under the 35 USC § 112(b)) because any refurbished circle has a history of a previous operation in order to “qualify” to be refurbished and, therefore, the “refurbished circuit” is inherently “aged”.  No specific characteristics of the “refurbished circuit” were established to justify a patentable difference as compared to an aged circuit. 
Additionally, the Examiner brings Applicant’s attention to MPEP 2144.08: Obviousness of Species When Prior Art Teaches Genus. When this specification discloses a limited number of species, and while the main scope of the invention is circuit aging (“Techniques regarding autonomous identification of aged circuits are provided”, instant application, Abstract), it would be obvious to one with ordinary skill in the art considering such scope and lacking further definitions, to teach the “refurbished circuit” (species) with prior art teaching the “aged circuit” (genus) (“a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus”).

With regards to Claim 12 and the new, amended limitation, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863

	
	ele